Citation Nr: 1041488	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for trigeminal neuralgia on the 
left side of the face.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1982 to March 
1985, January 1991 to June 1991, and in May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for trigeminal 
neuralgia on the left side of the face.  

The Veteran testified at a videoconference hearing in June 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    


FINDING OF FACT

Trigeminal neuralgia on the left side of the face was not 
manifested during service and is not otherwise related to 
service.


CONCLUSION OF LAW

Trigeminal neuralgia on the left side of the face was neither 
incurred in nor aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).    




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The record shows that through a VCAA letter dated September 2006 
the Veteran was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The Veteran was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio, 16 Vet. 
App. 183; Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in September 2006 prior 
to the initial unfavorable decision in January 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the September 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the Acting Veterans Law 
Judge (AVLJ) noted the elements of the claim that was lacking to 
substantiate the claim for benefits, specifically indicating that 
the Veteran needed to provide evidence of anything that happened 
in service related to the trigeminal neuralgia and how the 
Veteran's current symptoms are related to service.  The 
representative and the AVLJ then asked questions to ascertain the 
extent of any in-service event or injury and whether the 
Veteran's current disability was related to the in-service 
incident.  In addition, no pertinent evidence that might have 
been overlooked and that might substantiate the claim was 
identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits for service 
connection.  The Veteran's representative and the AVLJ asked 
questions to draw out the Veteran's contentions and testimony 
regarding any in-service event or injury and any relationship 
between the current disability and any such event.  Therefore, 
the Board finds that, consistent with Bryant, the AVLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, and lay evidence in the form of 
statements and testimony.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Board notes that VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
claimed disability.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board finds that an 
examination is not required.  McLendon provides that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

The Board finds that an examination is not required in this case.  
The evidence demonstrates that there is no in-service injury, 
disease, or event during service, or symptoms of trigeminal 
neuralgia during service to which current disorder of trigeminal 
neuralgia could be related.  In this decision, the Board has 
found as a fact that there was no in-service injury or disease, 
including no chronic in-service symptoms.  Because there is no 
in-service injury or disease to which competent medical opinion 
could relate a current disability, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the current claim for service connection for skin 
growths of the face.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(VA "is not required to provide assistance to a claimant . . . 
if no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The duty 
to assist by providing a VA examination or opinion is not invoked 
in this case because there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  There is otherwise sufficient competent evidenced to 
decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Service Connection Legal Authority

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service Connection Analysis

After a review of all the evidence, lay and medical, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not suffer an in-service injury or disease of 
trigeminal neuralgia, did not experience chronic symptoms of 
facial numbness in service, and did not experience continuity of 
symptomatology of facial numbness since separation from service.  
As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his facial numbness has been continuous since service in the 
Gulf in 1991.  He asserts that he continued to experience 
symptoms of trigeminal neuralgia after he was discharged from the 
service.  

The Board concludes that the Veteran's assertion regarding the 
nature of injury and onset of his symptoms, while competent, is 
not credible.  The Board finds that the Veteran's more recently-
reported history of continued symptoms of trigeminal neuralgia 
since active service is inconsistent with and outweighed by the 
other lay and medical evidence of record.  During the June 2010 
Board hearing, the Veteran contended that his facial numbness was 
a result of an injury incurred in 1991 when he was assigned to 
watch Iraqi prisoners in a hospital.  He noted that a physician 
asked him to hold down one of the prisoners while the doctor 
sawed off the bone on the upper thigh after a botched field 
amputation.  The prisoner supposedly pulled the Veteran down and 
tried to grab his gun.  The Veteran contends that, as he pulled 
away from the table, the prisoner fell on top of him.  The 
Veteran contends that this altercation resulted in swelling of 
his face.  

Indeed, while the Veteran now asserts that his disorder began in 
1991 during his active service in the Gulf (January 1991 to June 
1991), he did not seek treatment for this disability until March 
2004, nearly thirteen years after his separation from service in 
the Gulf.  VA treatment records specifically note cranial nerves 
II through XII as intact in both June 2001 and August 2002, which 
is strong evidence of no trigeminal neuralgia since service or at 
that time.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, during the post-service March 2004 and subsequent 
post-service treatment records, the Veteran noted the onset of 
left facial numbness in 1992 when he all of a sudden had swelling 
all over his body, involving his face.  The Veteran reported that 
he went to the emergency room and received an injection.  The 
swelling resolved over the next few hours, but he was left with 
an area of numbness next to his nose and on his upper cheek.  A 
May 2006 neurology note stated that this initial post-service 
episode of swelling could have caused some trigeminal nerve 
compression leading to his residual symptoms.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

Additionally, the Board notes that the Veteran marked "no" 
regarding any history or complaints of head injury on an April 
1991 report of medical history.  In the April 1991 report of 
medical examination, the examiner found the Veteran's head and 
face to be clinically normal.  The remainder of the Veteran's 
service treatment records are silent regarding any injury to the 
head.  The Board finds that the in-service history of symptoms at 
the time of service separation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

Subsequently in June 1993, the Veteran attempted to list his 
illnesses during service and within two years since return of 
service.  The Board notes that the Veteran sought treatment for a 
myriad of medical complaints since discharge from service.   He 
made an extensive list of disabilities that began during his 
service, including rashes, right knee weakness, headaches, 
dizziness, nightmares, restlessness, insomnia, muscle spasms, 
left hip pain, and others, but did not include any symptoms of 
trigeminal neuralgia.  Significantly, during post-service 
treatment for these multiple afflictions, he never reported 
complaints related to trigeminal neuralgia or a history of facial 
numbness beginning during active service.  See Rucker at 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care.)  

The Veteran filed a VA disability compensation claim for service 
connection for a right knee disability, a cervical disability, 
persistent itching, aches and pain of the joints, low back pain, 
headaches and dizziness, posttraumatic stress disorder, and 
scarring of the right knee in March 1995, a few years after 
service, but did not claim service connection for trigeminal 
neuralgia or make any mention of any symptoms of facial numbness.  
The Board notes that, given the extent of disabilities claimed by 
the Veteran in March 1995, a reasonable person would conclude 
that the Veteran submitted a claim for all current disabilities 
he believed to be related to service at that time.   The absence 
of any mention of symptoms of trigeminal neuralgia in the context 
of specific VA disability compensation claims constitutes 
evidence that the Veteran was not in fact experiencing symptoms 
of trigeminal neuralgia continuously after service.

Finally, the Veteran did not claim that symptoms of his disorder 
began during service until he filed his current VA disability 
compensation claim.  Prior to his claim, the Veteran consistently 
informed examiners that his numbness began in 1992 subsequent to 
a bout of all over swelling.  After the claim, the Veteran 
alleged that his facial numbness was due to an injury inflicted 
by an Iraqi prisoner in a hospital.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous statements made for treatment purposes.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).   

In the same manner, the April 2007 and May 2010 statements by the 
Veteran's fellow service members are not as probative as the 
Veteran's previous statements made for treatment purposes.  The 
lay statements were provided to the Veteran for the purpose of 
obtaining service connection compensation.  Therefore, the 
Veteran's other history reported in service and during post-
service treatment, the Veteran's own inconsistencies in reporting 
of histories of onset of symptoms or location of alleged injury, 
for reasons stated above, also outweighs these lay statements.  

Finally, during the recent hearing before the Board, the Veteran 
could not remember the name of the hospital, the date, or the 
location.  He narrowed it down to by Al Batin or Bahrain, between 
Kuwait and Iraq.  The AVLJ noted the inconsistency that the lay 
statement provided by the fellow service member noted instead 
that the hospital was based at King Khalid military city, which 
is in Saudi Arabia.  The Veteran again noted that the incident 
occurred when he served in Iraq and the examiner questioned 
whether he meant Iraq or Saudi Arabia.  The Veteran corrected 
himself again stating it occurred in Saudi Arabia.  See Rucker at 
73 (1997).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of onset of symptomatology during 
service and continuity of symptomatology since service.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown,      7 Vet. App. 498, 512 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding 
that a veteran was not credible because lay evidence about a 
wound in service was internally inconsistent with other lay 
statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to onset and 
continuity of symptomatology and finds his current recollections 
as well as the additional lay statements made by his fellow 
service members in connection with a claim for VA compensation 
benefits to be of lesser probative value than the veteran's 
previous more contemporaneous in-service medical treatment 
records, the absence of complaints or treatment for years after 
service, his previous statements made for treatment purposes, and 
his own previous histories of onset of symptoms given after 
service including VA claims not mentioning any symptoms of 
trigeminal neuralgia.  For these reasons, the Board finds that 
the weight of the lay and medical evidence is against a finding 
of onset of symptoms during service or continuity of symptoms 
since service separation. 

As the weight of the evidence demonstrates that the Veteran did 
not sustain an injury to the trigeminal nerve during service, his 
symptoms of facial numbness did not begin until after separation 
from service in the Gulf, and the evidence does not show 
continuity of symptomatology since service, the Board finds that 
a preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Service connection for trigeminal neuralgia on the left side of 
the face is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


